Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on October 8, 2020 for patent application 15/637407.
Status of Claims
2.	Claims 1-20 were examined in the previous office action dated June 22, 2020. As a response to the June 22, 2020 office action, Applicant has Amended claims 1, 4, 5 7-9, 12, 14, 15, 18, and 19.   
Claims 1-20 are now presented for examination in this Office Action.  

Terminal Disclaimer
3.	The terminal disclaimer filed on October 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 9729342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner Notes
4.	For clarity, examiner suggests amending claim limitations “second premises device” to read “second device at the premises.”

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Baum et al. (U.S. Publication Number: 2009/0066788).
As to independent claim 1, Baum discloses a method comprising: 
determining, by a controller located at a premises, a rule (e.g., part of security system 1510), wherein the rule is associated with a rule device identifier (e.g., identifier) and a rule event (e.g., change of state) identifier (e.g., identifies itself using the unique or pseudo-unique identifier of the first found device 1514, and sends an appropriate change of state message over RF Link 1570; in the event that WSP 1511 responds to this change of state message, the device 1514 is then added 1670 to the system in database 1550; gateway 1520 associates 1680 any other information such as zone name or token-based identifier with this device 1514 in database 1550, enabling gateway 1520, user interface modules, or any application to retrieve this associated information) (see Paragraph [0278]-[0279]); 
receiving data (e.g., information) indicative of an event associated with a first premises device located at the premises (e.g., first device), wherein the data comprises an identifier of the first premises device (e.g., identifier) and an identifier of the event (e.g., change of state) (see Paragraph [0278]-[0279]); 
comparing the identifier of the first premises device (e.g., change of state) and the identifier of the event (e.g., change of state) to the rule device identifier (e.g., identifier) and the rule event identifier (e.g., change of state) (see Paragraph [0278]-[0279]); and
transmitting, based on the rule device identifier (e.g., identifier) corresponding to the identifier of the first premises device and the rule event identifier corresponding to the identifier of the event (e.g., change of state), and based on the rule (e.g., part of security system 1510) (see Paragraph [0278]-
As to independent claim 9, Baum discloses a device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: determine a rule (e.g., part of security system 1510), wherein the rule is associated with a rule device identifier (e.g., identifier) and a rule event (e.g., change of state) identifier (e.g., identifies itself using the unique or pseudo-unique identifier of the first found device 1514, and sends an appropriate change of state message over RF Link 1570; in the event that WSP 1511 responds to this change of state message, the device 1514 is then added 1670 to the system in database 1550; gateway 1520 associates 1680 any other information such as zone name or token-based identifier with this device 1514 in database 1550, enabling gateway 1520, user interface modules, or any application to retrieve this associated information) (see Paragraph [0278]-[0279]); 
determine data (e.g., information) indicative of an event associated with a first premises device located at a premises (e.g., first device), wherein the data comprises an identifier of the first premises device (e.g., identifier) and an identifier of the event (e.g., change of state) (see Paragraph [0278]-[0279]); 
compare the identifier of the first premises device (e.g., change of state) and the identifier of the event (e.g., change of state) to the rule device identifier (e.g., identifier) and the rule event identifier (e.g., change of state) (see Paragraph [0278]-[0279]); and 
cause, based on the rule device identifier corresponding to the identifier of the first premises device and the rule event identifier (e.g., identifier) corresponding to the identifier of the event (e.g., 
As to independent claim 15, Baum discloses a system comprising: 
a plurality of premises devices located at a premises; and a controller in communication with the plurality of premises device (e.g., repeat for all found sensors) (see Paragraph [0278]-[0279] and Figure 16), wherein the controller is configured to: 
determine a rule (e.g., part of security system 1510), wherein the rule is associated with a rule device identifier (e.g., identifier) and a rule event (e.g., change of state) identifier (e.g., identifies itself using the unique or pseudo-unique identifier of the first found device 1514, and sends an appropriate change of state message over RF Link 1570; in the event that WSP 1511 responds to this change of state message, the device 1514 is then added 1670 to the system in database 1550; gateway 1520 associates 1680 any other information such as zone name or token-based identifier with this device 1514 in database 1550, enabling gateway 1520, user interface modules, or any application to retrieve this associated information) (see Paragraph [0278]-[0279]); 
determine data (e.g., information) indicative of an event associated with a first premises device of the plurality of premises devices (e.g., first device), wherein the data comprises an identifier of the first premises device (e.g., identifier) and an identifier of the event (e.g., change of state) (see Paragraph [0278]-[0279]); 

cause, based on the rule device identifier (e.g., identifier) corresponding to the identifier of the first premises device and the rule event identifier corresponding to the identifier of the event (e.g., change of state) (see Paragraph [0278-[0279]), and based on the rule, transmission of a control signal to a second premises device of the plurality of premises devices (e.g., repeat for all found sensors) (see Figure 16), wherein the control signal is configured to control one or more functions of the second premises device (e.g., such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time a burglary alarm was triggered) (see Paragraph [0059]).
As to dependent claim 2, Baum teaches the method of claim 1, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device (e.g., part of security system 1510) (see Paragraph [0278]-[0279]). 
As to dependent claim 3, Baum teaches the method of claim 1, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises (e.g., cameras) (see Abstract; Paragraph [0040], [0043]). 
As to dependent claim 4, Baum teaches the method of claim 1, wherein the one or more functions (e.g., GetDeviceParameters(zone)) (see Paragraph [0299]) of the second premises device comprise a zone function of the second premises device (e.g., zone name or token) (see Paragraph [0278]-[0279] and Figure 16). 
As to dependent claim 5, Baum teaches the method of claim 4, wherein a response of the second premises device to the rule is dependent on the zone function of the second premises device (e.g., SetDeviceParameters(ID, type, Name, zone, group)) (see Paragraph [0299]). 
As to dependent claim 6, Baum teaches the method of claim 4, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour environmental, or 24-hour inform (e.g., installer assigns zone, name, and group to the sensor) (see Paragraph [0303] and Figure 12). 
As to dependent claim 7, Baum teaches the method of claim 1, wherein the event comprises one or more of an alarm event or a change in device state (e.g., change of state) (see Paragraph [0278]-[0279]). 
As to dependent claim 8, Baum teaches the method of claim 1, further comprising: receiving, by the second premises device, the control signal; and configuring, based on the control signal, one or more settings associated with the one or more functions of the second premises device (e.g., SetDeviceParameters(ID, type, Name, zone, group)) (see Paragraph [0299]). 
As to dependent claim 10, Baum teaches the device of claim 9, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device (e.g., part of security system 1510) (see Paragraph [0278]-[0279]). 
As to dependent claim 11, Baum teaches the device of claim 9, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises (e.g., cameras) (see Abstract; Paragraph [0040], [0043]). 
As to dependent claim 12, Baum teaches the device of claim 9, wherein the one or more functions (e.g., GetDeviceParameters(zone)) (see Paragraph [0299]) of the second premises device comprise a zone function of the second premises device (e.g., zone name or token) (see Paragraph [0278]-[0279] and Figure 16). 
As to dependent claim 13, Baum teaches the device of claim 12, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour 
As to dependent claim 14, Baum teaches the device of claim 9, wherein the event comprises one or more of an alarm event or a change in device state (e.g., change of state) (see Paragraph [0278]-[0279]). 
As to dependent claim 16, Baum teaches the system of claim 15, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device (e.g., part of security system 1510) (see Paragraph [0278]-[0279]). 
As to dependent claim 17, Baum teaches the system of claim 15, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises (e.g., cameras) (see Abstract; Paragraph [0040], [0043]). 
As to dependent claim 18, Baum teaches the system of claim 15, wherein the one or more functions (e.g., GetDeviceParameters(zone)) (see Paragraph [0299]) of the second premises device comprise a zone function of the second premises device (e.g., zone name or token) (see Paragraph [0278]-[0279] and Figure 16). 
As to dependent claim 19, Baum teaches the system of claim 15, wherein the event comprises an alarm event, and wherein the control signal is configured to cause configuration of one or more output settings associated with an output of the second premises device (e.g., SetDeviceParameters(ID, type, Name, zone, group)) (see Paragraph [0299]). 
As to dependent claim 20, Baum teaches the system of claim 19, wherein the output comprises one or more of an audible and visual output indicative of the alarm event (e.g., security touchscreen system described herein include a touchscreen device with a user interface that includes a security .

Response to Arguments
7.	Applicant’s amendments and arguments filed on October 8, 2020 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:The Examiner has not addressed the new features of independent claims 1, 9, and 15.

Examiner Responds:
Examiner is not persuaded. In addition to claimed limitations disclosed by prior art examples presented in the office action above, see in particular prior art Baum paragraph [0059] for “such integration enables advanced security capabilities such as the ability for CMS personnel to view photos taken at the time a burglary alarm was triggered.” Under such consideration, the prior art teaches all of the claimed limitations including the dependent claim limitations.


CONCLUSION
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117